DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, Claims 1-10 in the reply filed on 07/07/2022 is acknowledged.  The nonelected claims 11-20 are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (WO 2017154910).

    PNG
    media_image1.png
    438
    392
    media_image1.png
    Greyscale

Regard to claim 1, Yoshida et al. disclose a laser beam scanner, comprising: 
a first polarizer 30 configured to polarize a laser beam emitted from a laser source; 
first and second transparent electrodes [a plurality of unit electrodes 25A and a common electrode 26] disposed in parallel with the first polarizer 30, the first transparent electrode [a plurality of unit electrodes 25A] being closer to the first polarizer 30 than the second transparent electrode [a common electrode 26]; and 
a liquid crystal 23
disposed between the first and second transparent electrodes 25A/26 and 
configured to selectively alter at least one property of the laser beam polarized by the first polarizer in response to a signal applied to the first or second transparent electrodes [the control circuit 15 controls the voltage generation operation of the drive circuit 12. The drive circuit 12 includes switch elements 12A and 12B and a plurality of variable resistance elements 12C-1 to 12C-6 provided corresponding to the plurality of cell electrodes 25 shown in Figs. 18-19.  Therefore, the liquid crystal obviously configured to selectively alter at least one property the laser beam polarized by the first polarizer in response to a signal applied to the first or second transparent electrodes at different regions AR1 and AR2. Further, the control circuit 15 calculates the distance to the object based on the detection signal from the detection circuit 13], 
wherein the signal generates a predetermined pattern on the first or second electrode to direct the laser beam polarized by the first polarizer to a predetermined direction corresponding to the predetermined pattern [As shown in FIG. 27, one of the two regions included in one lattice interval Λ is represented as a region AR1, and the other is represented as a region AR2. AR1 and AR2 shown in FIG. 27 have the same structure. The areas AR1 and AR2 are alternately arranged in the X direction and the Y direction. Each the plurality of cell electrodes 25A provided a plurality of variable resistance elements 12C-1 to 12C-6. It is obvious that the signal generates a predetermined pattern on the first or second electrode at different  regions AR1 and AR2 to direct the laser beam polarized by the first polarizer to a predetermined direction corresponding to the predetermined pattern].  

Regard to claim 2, Yoshida et al. disclose the laser beam scanner, comprising: 
a controller [a power supply circuit 14, see Figs. 18-19]
coupled to at least one of the first or second transparent electrode 25A/26 and 
configured to generate a plurality of signals to be sequentially applied to the first or second transparent electrode to generate a sequence of predetermined patterns [In the example of FIG. 9, the drive circuit 12 applies a plurality of voltages to the plurality of cell electrodes 25 A so that the voltages sequentially decrease along the X direction], 
each pattern corresponding to a predetermined direction to which the laser beam polarized by the first polarizer is directed [see Figs. 8-9].  

Regard to claim 3, Yoshida et al. disclose the laser beam scanner, wherein: at least one of the first or second transparent electrode comprises a plurality of excitable regions that, when excited by the signal, collectively assemble the predetermined pattern [As shown in FIG. 27, one of the two regions included in one lattice interval Λ is represented as a region AR1, and the other is represented as a region AR2. AR1 and AR2 shown in FIG. 27 have the same structure.].  

Regard to claim 4, Yoshida et al. disclose the laser beam scanner, wherein: at least one of the first or second transparent electrode comprises a grid of pixels (see Fig. 13) that obviously generate the predetermined pattern in response to the application of the signal.  

Regard to claim 5, Yoshida et al. disclose the laser beam scanner, wherein the predetermined pattern comprises: a first type of regions AR1 for blocking the laser beam polarized by the first polarizer; and a second type AR2 of regions allowing passage of the laser beam polarized by the first polarizer [the operation of the liquid crystal panel 11 in the on state will be described. In the ON state, a diffraction grating is formed on the liquid crystal panel 11 using the region AR1 that blocks light and the region AR2 that transmits light].  

Regard to claim 6, Yoshida et al. disclose the laser beam scanner, wherein comprising: a second polarizer 31 disposed in parallel with the second transparent electrode 26 and further away from the first polarizer 30 than the second transparent electrode, wherein: 
the first polarizer 30 is configured to polarize the laser beam in a first polarization direction; 
the second polarizer 31 is configured to polarize the laser beam in a second polarization direction that is perpendicular to the first polarization direction [In the liquid crystal layer 23 when no electric field is applied, the liquid crystal molecules on the polarizing plate 30 side are aligned in parallel with the transmission axis of the polarizing plate 30, and the liquid crystal molecules on the polarizing plate 31 side are orthogonal to the transmission axis of the polarizing plate 31. Arranged. In the present embodiment, the normally black liquid crystal panel 11 is illustrated, but of course, a normally white system can also be used]; 
the first type of regions, upon application of the signal, 
cause molecules of an underlying portion of the liquid crystal to align along the first polarization direction and 
maintain a polarization direction of the laser beam passing therethrough, thereby blocking the laser beam at the second polarizer [In the liquid crystal panel 11 in the off state, no voltage is applied to all the cell electrodes 25A and the common electrode 26. Thereby, the liquid crystal panel 11 blocks light in the entire region. Hereinafter, the operation of the liquid crystal panel 11 in the on state will be described. In the ON state, a diffraction grating is formed on the liquid crystal panel 11 using the region AR1 that blocks light and the region AR2 that transmits light]; and   
a portion of the liquid crystal underlying the second type of regions alters the polarization direction of the laser beam passing therethrough from the first polarization direction to the second polarization direction, thereby allowing passage of the laser beam through the second polarizer [FIG. 28 is a diagram for explaining the operation of the area AR1 which is the blocking area of the liquid crystal panel 11. The drive circuit 12 includes a plurality of switch elements 12A and one switch element 12B. The plurality of switch elements 12A are provided for each cell electrode 25A. In the case where the area AR1 is to be shut off, the control circuit 15 turns off the corresponding switch element 12A. The switch element 12B is on. This is the same as the operation in the off state, and the infrared laser incident on the area AR1 is blocked by the polarizing plates 30 and 31. FIG. 29 is a diagram for explaining the operation of the area AR2 which is the transmission area of the liquid crystal panel 11. FIG. When the area AR2 is set to the transmissive state, the control circuit 15 turns on the corresponding switch element 12A. In this case, in the area AR2, the liquid crystal molecules are aligned in a direction substantially perpendicular to the substrate. Therefore, the infrared laser incident on the liquid crystal panel 11 passes through the area AR2. Note that the area AR1 remains in the cut-off state].

Regard to claim 9, Yoshida et al. disclose the laser beam scanner, wherein the predetermined pattern comprises 
a plurality of regions AR1/AR2, and 
each of the plurality of regions, upon application of the signal, causes a corresponding underlying portion of the liquid crystal to alter a phase of the laser beam passing therethrough, thereby directing the laser beam toward the predetermined direction (see above reasons).  

2.	Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (WO 2017154910) applied to claims 5, 9 in view of Chen et al. (US 20190302567).

Yoshida et al. fail to disclose the laser beam scanner, wherein the predetermined pattern comprises a Fresnel zone plate pattern (claims 7 and 10), wherein: the first type of regions corresponds to opaque zones of the Fresnel zone plate pattern; and the second type of regions corresponds to transparent zones of the Fresnel zone plate pattern (claim 8).  

Chen et al. teach the Fresnel liquid crystal lens, wherein the electrode structure includes: a first sector region; a second sector region; at least two first annular sector electrodes in the first sector region; and at least two second annular sector electrodes in the second sector region. The electrode structure is configured to: in response to voltages applied to the at least two first annular sector electrodes, configure the liquid crystal molecules as a first Fresnel element; and in response to voltages applied to the at least two second annular sector electrodes, configure the liquid crystal molecules as a second Fresnel element, the second Fresnel element being different from the first Fresnel element.  The first Fresnel element includes M units, each of the M units may include a light-transmissive annulus and an opaque annulus, and the second Fresnel element includes N units, each of the N units may include a light-transmissive annulus and an opaque annulus, wherein M and N are natural numbers and M is greater than N [0006].  Therefore, it is obvious that the laser beam scanner, wherein the predetermined pattern comprises a Fresnel zone plate pattern (claims 7 and 10), wherein: the first type of regions corresponds to opaque zones of the Fresnel zone plate pattern; and the second type of regions corresponds to transparent zones of the Fresnel zone plate pattern (claim 8) for the same motivations.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the laser beam scanner as Yoshida et al. disclosed, wherein the predetermined pattern comprises a Fresnel zone plate pattern (claims 7 and 10), wherein: the first type of regions corresponds to opaque zones of the Fresnel zone plate pattern; and the second type of regions corresponds to transparent zones of the Fresnel zone plate pattern (claim 8) for achieving compensation for astigmatism at the particular position while achieving a focal length adjustment [0093] as Chen et al. taught.

3.	Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (WO 2017154910) applied to claims 5, 9 in view of Meredith (US 20070290972).

Yoshida et al. fail to disclose the laser beam scanner, wherein the predetermined pattern comprises a Fresnel zone plate pattern (claims 7 and 10), wherein: the first type of regions corresponds to opaque zones of the Fresnel zone plate pattern; and the second type of regions corresponds to transparent zones of the Fresnel zone plate pattern (claim 8).  

Meredith teaches Electro-Optic Fresnel Lenses comprising: a liquid crystal layer between a pair of opposing transparent substrates; a patterned electrode set positioned between the liquid crystal layer and the inward-facing surface of the first transparent substrate; a conductive layer between the liquid crystal layer and the inward-facing surface of the second transparent substrate; and means for applying voltage to the patterned electrode set and the conductive layer, wherein the voltage applied to the conductive layer is below the threshold voltage (the RMS voltage difference above which the optical transmission of the liquid crystal layer changes). The voltage applied to the conductive layer is below the threshold voltage (the RMS voltage difference above which the optical transmission of the liquid crystal layer changes). In one particular embodiment, the voltage difference between the voltage applied to the patterned electrode set and the voltage applied to the conductive layer is sufficient to provide the desired amount of optical transmission change in the liquid crystal. The patterned electrode is fabricated by photolithographic processing of a conductive film deposited on a substrate, or other techniques, as known in the art. FIG. 3 illustrates the layout of one example of an electrode pattern. Adjacent zones are distinguished by grey and black colors. Therefore, it is obvious that the laser beam scanner, wherein the predetermined pattern comprises a Fresnel zone plate pattern (claims 7 and 10), wherein: the first type of regions corresponds to opaque zones of the Fresnel zone plate pattern; and the second type of regions corresponds to transparent zones of the Fresnel zone plate pattern (claim 8) for the same motivations.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the laser beam scanner as Yoshida et al. disclosed, wherein the predetermined pattern comprises a Fresnel zone plate pattern (claims 7 and 10), wherein: the first type of regions corresponds to opaque zones of the Fresnel zone plate pattern; and the second type of regions corresponds to transparent zones of the Fresnel zone plate pattern (claim 8) for reduced power consumption [0002] as Meredith taught.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hinderling et al. (US 20150309175) disclose a surveying apparatus, in particular tachymeter, laser scanner, profiler or laser tracker, comprising an electronic laser distance measuring module, which comprises an optical transmission channel and an optical reception channel for laser measurement radiation, wherein a variable optical attenuation unit for the laser measurement radiation is provided in the optical transmission channel and/or optical reception channel. According to the invention, light impinging on the attenuation unit is attenuated by means of liquid crystals. The attenuation unit comprises at least one polarizer, in particular comprising a polarization sheet, a liquid crystal shutter, in particular comprising nematic liquid crystals, having a variable transmission, a first analyzer, in particular comprising a polarization sheet.

Koyanagi et al. (US 20120147279) disclose projection display device including: a light source unit including at least one light source configured to emit coherent light; an image light generation unit configured to generate an image light by modulating light emitted by the light source unit; a projection unit configured to project the image light; and a liquid crystal element, disposed in an optical path between the light source unit and the image light generation unit, configured to temporally change a phase and/or polarization of transmitted light.

Tam et al. (US 20170261746) disclose a head-up-display (HUD) system includes at least one scanning laser projector operative to generate laser light, and a stacked array of multiple-switchable screens arranged relative to the projector to receive laser light generated by the projector, each screen of the stacked array of multiple-switchable screens spaced apart from one another and operative to switch between a transparent state and a diffusive state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871